DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/20 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Miyazaki [US 2013/0155721].
As to claim 1, Miyazaki discloses a backlight source module [see figure 4], comprising: a back plate structure [SF] and a rubber member [EP], wherein the back plate structure comprises: a bottom plate [SF], and a first side plate and a second side plate respectively connected with the bottom plate [NF, figure 4], and the first side plate and the second side plate oppose each other [see figure 4]; and a light-emitting portion [LED, figure 4], a light-guiding component [OG] and the rubber member [EP] are sequentially disposed on the bottom plate along a first direction pointing from the first side plate to the second side plate [towards the right in figure 4], and the rubber member is only disposed at the second side plate [on left in figure 4].
As to claim 2, Miyazaki discloses the backlight source module according to claim 1, wherein the back plate structure further comprises a top plate [top of NF], one end of the top plate is fixedly connected with a top edge of the first side plate, and the other end of the top plate extends along the first direction [see figure 4]; an upper surface of the top plate is flush with an upper surface of the rubber member, and the top plate has an opening disposed above the light-emitting portion and the light-guiding component [see NF and EP in contact figure 4, or contact with SF, figure 4].
As to claim 16, Miyazaki discloses the backlight source module according to claim 1, wherein the rubber member closely attaches to the second side plate [see figure 4].
As to claim 17, Miyazaki discloses a display device, comprising the backlight source module according to claim 1 [figure 4].
As to claim 18, Miyazaki discloses the backlight source module according to claim 1, wherein a top portion of the rubber member extends along the first direction to cover an upper surface of the second side plate [from the light source, see figure 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Sunduram [US 2016/0377797].
As to claim 3, Miyazaki fails to explicitly disclose a heat-conducting component, disposed between the light-emitting portion and the bottom plate. Sunduram teaches such heat conducting mounts are well known [see paragraph 89, describing thermal connection between LED and housing]. It would have been obvious to one having ordinary skill in the art to implement the heat conducting component as . 

Allowable Subject Matter
Claims 5-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not taught or made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gierens, Huang, Zhou, Nichol, Li, Sekiguchi, Zhou, Hamada, and Yoo all teach alternative embodiments for backlight source modules and ways to incorporate rubber into the housing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875